Title: Introductory Note: To John F. Mercer, 26 September 1792
From: 
To: 


This letter marks the beginning of a protracted dispute between Mercer and Hamilton. In 1792 Mercer was a candidate for reelection to the House of Representatives from Maryland’s Second District. He was opposed by John Thomas of Susquehanna. During the campaign Mercer made a series of speeches in which he criticized Hamilton’s administration of financial affairs. Mercer contended that the Secretary had paid more than the market price for stock when purchasing on behalf of the commissioners of the sinking fund; that through the agency of twenty-four Congressmen under his direct control Hamilton had usurped the fiscal prerogatives of the House of Representatives; and that in addition to aiding speculators in other ways he had exhibited his favoritism by giving the 1791 contract for supplying the western Army to William Duer in the face of equally favorable bids by other contractors.
One of Mercer’s leading critics in the campaign was David Ross of Frederick County, Maryland. Ross had at first intended to run against Mercer for the congressional seat from the Second District but later withdrew in favor of Thomas. Mercer’s campaign remarks first came to Hamilton’s attention with the publication on September 20, 1792, in The [Annapolis] Maryland Gazette of an address by Ross to “The Citizens of Anne-Arundel and Prince-George’s county.” This statement was a reply to one of Mercer’s speeches at Prince George’s Court House. The sections of the article which concern Hamilton and the Treasury Department read as follows:
“2. The second ground of my objection was, his impeaching the abilities of the secretary of your treasury, and the existing measure of the government, by reprobating the funding system, and asserting the six per cents were irredeemable for ever, if not redeemed within the 12 years. Here I again apprehend the colonel is very much mistaken; and, indeed, let any one read your six per cents, and he will have no doubt but that the government may pay off the whole principal, even a hundred years hence, without any breach of faith, law or contract; and so far from the irredeemable part of the funding system being faulty, that it has been one of the great means of giving the American paper a preference to the European. For what inducement could a foreigner have to sell his stock in his own country and bring his money here to buy in America, if the government could, the very next moment, reduce it to four per cent. or pay off the principal?
“But the cry of col. Mercer is, we can now borrow in Europe as much money as we please at four per cent. but the secretary’s system has saddled us with six per cent. and we have not the liberty to pay either with four per cent. interest, or even to pay the principal, or any part of it, where the day of payment has elapsed. The gentleman does not reflect that it has been under this our secretary’s prudent administration that we have acquired a national character, and enables the government to borrow these large sums he speaks of, and also that the only evidence he produces against the funding system, is this good effect, partly derived from the very system itself. Therefore I apprehend col. Mercer is not only mistaken in his ideas of the funding system, but particularly so in a very plain case, that of the six per cents not being redeemable for ever after the present times of payment have lapsed, which is additional evidence that there is a defect in his political character.
“3. The third ground is, his endeavouring to prejudice the people particularly against one of the measures of your government, that of the excise. This I apprehend is from his want of reflecting, that the reason it was formerly ‘so odious to America,’ is now done away by our independence. For, before the British government would have reaped the benefit at our expence, but since our independence the former objection to this kind of revenue does not exist, or at least there are no modes of taxation but what objections equally founded might be made against them. I will presume this also an error in judgment, rather than wilful intention to disgust you with your administration but, in either case, is it not an objection to his being re-elected?
“4. The fourth ground is, his publicly impeaching 24 of your members of congress, not only without naming them, but also without any kind of evidence offered to enable the audience to conclude, that it was any thing more than his assertion. Thus ungenerously confounding the innocent with the guilty, (if any there are) since the suspicions of the public must of course include the whole body, for want of opportunity of discriminating, by their names not being given by col. Mercer and thus destroying the confidence of the people in their administrators, on which their happiness so much depends; and, admitting for a moment the fact to be as he represents, yet, the very imprudence of asserting such a thing without discrimination or evidence, is proof of his unfitness to represent the prudence of liberality of our district, it being, in his own words, ‘one of the most enlightened districts in the whole state.’
“5. The fifth ground is, col. Mercer’s publicly impeaching the integrity of your secretary of the treasury, saying, in effect, that ‘he was both buyer and seller of stock;’ that ‘he had purchased in such a manner as to favour a particular set of men;’ that ‘he gave 20s. when others were buying at 18s.’ and that ‘he gave 18s. when he was offered at 14s.’ Now, Gentlemen, as I have the highest opinion of the secretary’s integrity, I cannot possibly help what my own feelings suggested on this occasion, which is, that col. Mercer is at least very much mistaken; or, admitting for a moment what he says to be true, that he was yet equally imprudent in thus publicly bringing forward charges of such importance without the least degree of proof whatever being offered by him—and, Gentlemen, is not the natural presumption, if he is so imprudent to charge so boldly without offering testimony, in a case of such importance, that he will be equally so in other matters of consequence.

“6. When I represented to him the impropriety of charging the secretary without producing some proof and that it was one of the grounds of my opposition to his being re-elected, his reply was, that ‘he thought himself justifiable in saying every thing he believed of the secretary, because he could trace the present opposition to his election up to the secretary himself.’ I consider him as much mistaken here as he is in your secretary’s wanting integrity, which is additional evidence of his unfitness to represent you, and you must have too high an opinion of even the strict propriety of the secretary’s conduct, to believe him capable of interfering in our elections, at least till sufficient proof is brought to establish it.”
On September 27, 1792, in The Maryland Gazette, Mercer answered Ross’s article. The sections concerning Hamilton and the Treasury Department read as follows:
“To curtail … as much as possible, I shall take in one view the Major’s six per cents, which, to decypher would set at defiance the combined powers of Euclid and Newton—his excise, of which he discovers the most solemn ignorance … the stockjobbing—and a private conversation respecting the secretary’s opposition to me—as they comprise what relates to that officer.… That I became acquainted with him at an early period of the war, before he had experienced the smiles of fortune, and when surrounding clouds had cast a dark gloom over the American cause. That I had never any difference with him; and, amidst the numerous assemblages I have addressed, I am persuaded that any real, independent, and disinterested friend of that gentleman, must have been satisfied with the delicacy of my conduct—perhaps an idle generosity led me too far in speaking of his merits.
“With respect to that in which I had opposed his measures, I stated that it was, in the first instance, in defence of my own rights, those of my constituents, the most sacred principle of our constitution, and the palladium of all free government—that the people should not be taxed but by their representatives. On a proposition in congress to refer to the secretary of the treasury to report the amount of the sums of money wanted, and the manner in which it should be raised, I objected—that the right of the representatives to originate a money-bill or tax, was the soul of their existence—that it was incommunicable; that we could not even make such a reference to the senate (part of the legislature.) That to give the purse-strings of our constituents into the hands of the executive, who held also the sword—who were divided from us with such caution by the constitution, and to the treasury, that part of the executive possessed of the only means of corruption, was treason against the constitution, and suicide with respect to ourselves. That, although we should still have to pass on the tax-bill which he would originate, yet reason would tell us, and experience has shewn us, that this was only nominal—for, when once the subject was referred, he might keep it until a majority was ready to receive it as he pleased—and to so late a period, that anxiety to get home would prevent all opposition, which those who have served in legislative bodies are all but too well apprized of—that when it made its appearance it would be as it had been—you must take the secretary’s plan, or he will not be responsible; how can he be responsible for the good effects of a plan which he disapproves, and that he disapproves of yours is evident from his having proposed another. And, admitting that you could convince the whole house that his plan was wrong, and that you could propose another that was undeniably better, yet, as it must be committed to the execution of the secretary, who, on the rejection of his own, would feel his reputation at stake to disgrace yours, no man in his senses would risk his credit on the event—so that, in fact, all opposition would be as it had been, impossible; and we were actually more insignificant, and in a less eligible situation, than the old parliaments of Paris, called up to register the edicts of the court, for they were never blamed by the people, who knew their want of power; but here we bore all the blame of odious taxes originating with others, and rightly too, because we betrayed the trust reposed in us by the constitution—and, to illustrate this, I referred to the EXCISE—the tax devised by the secretary of the treasury.…
“I considered that gentleman as the most improper person in the government to originate a tax; not appointed by the people, nor responsible to them, he may oppress them, and they cannot remove him; shut up in a luxurious city, surrounded by splendour, and at the fountain head, where the collected wealth of all America is poured out, he can neither know the interests, nor sympathise with the distress, of those who earn their bread by the sweat of their brow—of those distant millions, who planted throughout the American soil, must work to starve where they first drew their breath. When the first congress under the new government exercised themselves the great power conferred on them by the people—coming from all parts of the union, with the varied and diversified information of each distant district, they brought into one view that combined knowledge that enabled them to form the first impost law—a law that gave universal satisfaction to the continent, and brought millions into the general treasury—but when they shamefully gave up their sacred trust to the secretary, he instantly introduced the most detestable of all taxes, the excise, which has alienated the affections of the people, and as yet produced only 400,000 dollars.… Such then is the tax devised by a man, not elected by and not responsible to the mass of society, who has only to accommodate his measures to a monied interest and a few influential individuals. Behold also, the last impost law, crammed down our throats by the tomahawk suspended over a defenceless frontier, in order to help manufacturing scrip.…
“The second instance in which I objected to the measures of the secretary, arose on his proposition to fund the unsubscribed debt of the United States, upon the principles of the former funding system, which, in my conscience, I did and do think, and can demonstrate, were equally ruinous to the country and the stockholder.…
“As to the stockjobbing business, giving more for stock at market than the current price, and more than it was offered at, I must refer for a full explanation of the subject to my speech in congress on that occasion, where the facts are stated and the proofs, and where the law was altered to prevent such improper conduct for the future.
“The story of the secretary’s opposition to me stands thus: In private conversation with major Ross, (but it seems that the most sacred laws of society are to be violated with respect to my conversation) when I endeavoured to beg off from this news-paper controversy I gave much the information he states, and gave him my reasons, which his candour led him to suppress—that a young gentleman, whose name will not be mentioned, unless required, as his future prospects are much dependent on men in power, told Mr. Sprigg, my father-in-law, that gen. Heister, (whose reputation is well known) told him at Hagar’s-town, that there certainly would be great opposition made against my re-election,… and that the secretary of the treasury was at the bottom of it.…”
A second and more serious phase of the controversy began on October 21, 1792, when Washington wrote the following letter to Dr. David Stuart:

“You informed me when I was at George Town on my way to this City, that Colo. Mercer, upon receiving, or being told of Colo. Hamiltons letter to him requesting to know if the words with which he was charged by Major Ross as having uttered in his public harangues against the conduct of the Secretary of the Treasury were true expressed, if I understood you rightly, much surprise at the application; as he Colo. Hamilton must be conscious of his having attempted to bribe him Colo. Mercer to vote for a further assumption of the State debts—and that this surprize was expressed at a public table before many gentlemen.
“This is a charge of so serious a nature that it is incumbent on Colo. Hamilton to clear it up—or for the President of the U States to take notice of it. For this reason, before I communicate the matter to Colo. Hamilton, I beg to be informed whether I precisely understood the information you gave me, and, in that case, who were the persons that heard Colo. Mercer expresss himself to that effect.
“It was my intention to have asked this at the time you mentioned the matter but I was diverted from it by something that occurred at the moment, and the variety of things which have been thrown in my way since I came to this place have prevented it till now.”
Stuart replied on November 5 as follows: “I recieved your letter of the 21st ulmo a few days ago, but deferred answering it, ’till I could again see Mr. [William] Bayly, & Mr [Daniel] Carroll of Duddington, my informants respecting Col’l Mercer’s speech. Inclosed, I send you Mr. Bayly’s certificate of what passed. Mr. Carroll tho’ he agrees with Mr Bayly, that Coll. Mercer expressed himself as stated, has I know not for what reasons declined sending me his certificate, as he promised. The conversation happened at dinner at Marlborough, in the presence of many and I have heard it spoke of by many since, and with but little variation. Mr. Samuel Hanson among others, informed me as I passed through Alexa., that his Brother Coll. Thomas Hanson, who heard Coll. Mercer, at the same time with Mr. Bayly, had given him the same idea of Coll. Hamilton’s having offered Coll. Mercer a bribe, as is certified by Mr. Bayly. From my acquaintance with Mr. Bayly, and his general character, I think him as much to be depended on, as any man in the State of Maryland and, if it is thought proper to investigate the charge, I am satisfied Mr. Bayly’s certificate can never be done away.”

Mercer’s statement on his remarks on the alleged bribe is contained in an undated letter to Walter Bowie and Richard Sprigg, presumably written as a result of Washington’s inquiries into the matter. This letter reads as follows:
“On the second day of the late election for the second District, Mr. Mercer being informed at upper Marlbro’, that Mr. Hamilton had written a letter to Major Ross, and another to himself, copies of which were soon procur’d. On Mr. Mercer’s reading them he observed his expressions were entirely perverted by Mr. Hamilton, and that he had said nothing in public or private that could warrant the turn given to them by Mr. Hamilton, & added that the taking a part of what he had said seemed to be a favorite mode with his adversaries, & that his private conversations had been brought forward against him in the same manner, & only such mutilated parts repeated as would suit sinister purposes.… That this was a dangerous mode of proceedure, and entirely subversive of private confidence between man & man, & that if Mr. Mercer cou’d have prevailed on himself to adopt similar arts, he could on the same principles have taken much more serious advantages of Colo. Hamilton, Mr. Gale & several others who had become his adversaries; as for instance, he could with perfect truth say, that Mr. Hamilton had offered him a sum of money to vote for the assumption, but that it was proper that the whole story should be related—it had arose in this manner. On the limitation being removed by Congress, Mr. Mercer had produced a charge, duly authenticated, among other charges, for an horse wch. was killed under him by the Enemy in the action of Green Spring, for which he had given 45 Guineas not three hours before—that the Comptroller refused it; upon which Mr Mercer told him that he believed that he would not have refused any other man on the Continent such a claim. On quitting him & going down Stairs he met Colo. Hamilton at the door, to whom he observed that he had had a very just claim rejected & stated what it was. Colo. Hamilton remark’d in a jocular manner that the limitation had been removed only with respect to personal services, & that unless he, Colo. Mercer, could prove that he & his Horse were one person, it could not pass. Mr. Mercer observed that the charge arose from rendering such personal services as required indispensably an Horse, & therefore he imagined it must be included by the Act, Mr. Hamilton replied that to cut the matter short he had only to vote for the assumption & he would pay the Account out of his own pocket. Mr Mercer was then asked whether he thought Colo. Hamilton in earnest. He replied instantly—certainly he could not have taken him in earnest, or he must have knocked him down if he was able. At Dinner, several hours afterwards, Mr. Bailly asked Mr. Mercer whether he had said that Mr. Hamilton had offered him money to vote for the assumption. Mr. Mercer replied yes, but that it was necessary to relate the whole story, which he immediately did as nearly as possible to the above; but reflecting that some such use might be made of it as had been of whatever he had said, he desired Mr. Bailly to bring him pen, ink & paper, & that he could commit to writing what he had said, that no mistakes cou’d then arise & that he might make any use of it that he pleased. This Mr. Bailly declined saying it was only for his own satisfaction.…”
The details of the dispute between Hamilton and Mercer are contained in the following documents: H to Mercer, September 26, November 3, December 6, December, 1792, March 1, 14, 1793; Mercer to H, October 16–28, December, 1792, January 31, March 5, 26, 1793; H to Ross, September 26, November 3, 1792; Ross to H, October 5–10, November 23, 1792, March 13, April 8, 25, July 23, August 30, 1793; Uriah Forrest to H, November 7, 1792; “Statement on Remarks by John F. Mercer,” April, 1793.
